Title: From Benjamin Franklin to Elias Boudinot, 27 September 1783
From: Franklin, Benjamin
To: Boudinot, Elias


          
            Sir,
            Passy, Sept. 27. 1783—
          
          Mr Thaxter late Secretary of Mr Adams, who is charg’d with all our Dispatches that were intended to go by the French Pacquet-Boat, writes from L’Orient, that tho’ he arriv’d there two Days before the time appointed for her Sailing, he miss’d reaching her by four Hours; but another light Vessel was fitting and would sail the 21st. Inst. in which he hop’d to arrive at New York nearly as soon as the Pacquet. We shall send Duplicates

by the next from hence. In the mean time I inclose a printed Copy of the Definitive Treaty, which I hear is ratify’d. Indeed we have already the Ratification of the Preliminaries.
          Mr Hartley when he left us, expected to return in three Weeks, in order to proceed with us in forming a Treaty of Commerce. The new Commission that was intended for us is not yet come to hand. With great Respect, I have the Honour to be, Sir, Your Excellency’s most obedient & most humble Servant
          
            B Franklin
            His Excelly. Elias Boudinot, Presidt of Congress
          
         
          Notation: Letter 27 Sept 1783 B. Franklin with printed copy of definitive treaty.
        